TEE      Arm-o-YGENE~
                                      OF    TEXAS

GROVXR SELLERS
-N
Ax-x-0RNEY GENERAI.




     Honorable D. W. Burkhalter,           Acting
     County Attorney
     Throckmorton,   Texas

     Dear    Mr. Burkhalter:               Opinion       NO. o-6512

                                           Re:      1.    Commissioners’   Court cannot
                                                          change tax reallocation
                                                          without  vote of people.
                                                    2.    Commissioners’   Court not
                                                          authorized   to use surplus
                                                          In road bond money for any
                                                          other purpose until    bonds
                                                          are paid.           .~
                Your two requests  of date               April 3, 1945, for an opin-
     ion form this Department received.                  The two questions are unre-
     lated,  and we will therefore  answer               them separately.

                     “Under the constitutional       amendment, adopted
            November ‘/‘th, 1944, can the property          taxpaying
            voters    of a county,  at a special      election    called
            by the Commissioners’      Court for that purpose,
            give the Commissioners’       Court the authority        to re-
            allocate    the tax rate of the county annually           IoF
            a period    of six years.     In other words, can the
            Commissioners’    Court change the tax rate each year
            to suit their needs, without        calling     a special    elec-
            tion each year for that purpose?”

                In our opinion   this question   Is answered in the nega-
     tive by the positive   provisions  contained   in said constltutlon-
     al amendment, which reads as follows:

                     “Provided   further,  that if and when auoh re-
            allocation     and changes in the aforesaid     county
            taxes have been approved by the qualified          property
            taxpaying     voters  of any county,   as herein provided,
            such reallocation       and changes shall remain In force
            and effect     for a period of six years from the date
            of the election      at which the same shall be approved,
            unless    the same again shall     have been changed by a
            majority    vote of the qualified     property  taxpaying
            voters    of su,ch county.”
                                                                                 -   --   .




Honorable   D. W. Burkhalter,     page 2            0 -6512



             As we interpret    the above provision     of said consti-
tutional    amendment, the question     of how the Commissioners’
Court may reallocate      the taxes must be specifically       stated in
the ballot    that is to be submitted     to the voters,    and If they
vote affirmatively,      then the reallocation,     as provided    by the
election,    must remain In force    for a period     of six years,   un-
less the question     is again directly     submitted   to the qualified
voters    of the county.

             For a further   discussion   of this question    and our ln-
terpretation    thereof,   we enclose   herewith  a copy of our Opinion
No. 0-6477,    approved March 27, 1945, and addressed       to Honorable
G.C. Murrell,    County Judge of Sterling      County.   We trust this
will   answer your first    question.

              In your second questlon    you state that in October,
1927, road bonds totalling       $650,000.00  were voted to build
specially-designated      and named highways;    that the bonds there-
for were sold and the road built,        and there remained In said
Bond Fund a surplus      of $lO,OOO.OO, and that the State of Texas
is now taking care of the bonded Indebtedness.          Under the above
facts,    you ask this question:

            “Can the Commissioners’   Court now use this
    surplus   $lO,OOO.OO to buy right-of-wag    and build
    fences   on another road, farm-to-market    road, that
    will be taken over by the State.       If not, for
    what purpose can this Fund be used for?”

            Since the bonds were Issued to build particular            roads
named, said funds cannot be used for any other purpose until
said-bonded    Indebtedness     is fully  paid.   It Is true at the pre-
sent, as you state,      that the State Is now paying these bonds.
This is done, however,. by each Legislature         passing    the neces-
sary enactments     to authorize     same to be done.     If the Legisla-
ture should fail      or refuse   to pass such a bill     at any session
of the Leglsla.ture,     then the bonds would necessarily         have to be
paid by the county.       The bonds are not obligations        of the State,
but are the obligations       of the county,    and until   said bonds are
paid the county should not use said fund for any other purpose.
This is the doctrine      laid down b our Supreme Court in the case
of Moore v. Coffman, 200 S.W. 37 t , and the many decisions            render-
ed since that time, which have followed          the rule therein     stated.
See our Opinion No. o-4078,        a copy of which we enclose.

           In reply to that portion  of the question  as to what~
the county may do with said $lO,OOO.OO, If the county desires,
it can Invest same in Government bonds and hold the bonds until
the road bond Indebtedness  Is paid.   If at any time the county
should need this fund to pay any portion   of said road bonds,   of
Honorable    D. W. Burkhalter,      page     3            o-6512


course,     same could   then   be cashed.

                                           Very   truly   yours,

                                    ATTORNEYGENERALOF TEXAS

                                           By s/George     W. Barcus
                                                 George W. Barcus
                                                 Assistant

APPROm    APR. 16, 1945
s/Grover Sellers
ATTORNEYGENERALOF TEXAS

GWB-mr:mrj:wc

Enclosure


APPROVED
OPINION COMMITTEE
BYa,    CHAIRMAN